Citation Nr: 0503459	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disability as secondary to a skull fracture.

2.  Entitlement to service connection for a chronic 
neurological disability as secondary to a skull fracture.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a dental disability 
to include root canal.

5.  Entitlement to service connection for varicose veins.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for diabetes mellitus 
with vision disability, to include exposure to herbicides.

8.  Entitlement to service connection for a kidney 
disability, claimed as kidney cancer, to include exposure to 
herbicides.

9.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a skull fracture.

10.  Entitlement to an increased evaluation in excess of 20 
percent for degenerative changes of the lumbar spine.

11.  Entitlement to an increased evaluation for traumatic 
degenerative changes of the cervical spine, currently with a 
combined 60 percent evaluation to include a separate 
orthopedic evaluation of 30 percent for limitation of the 
cervical spine with separate neurological evaluations of 30 
percent for the right 4th and 5th fingers and 10 percent for 
the left 4th and 5th fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1955 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated April 
1998, November 1999, and January 2000 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the July 2004 hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  

The Board notes that the issue of entitlement to an effective 
date earlier than June 13, 2002 for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability is not in appellate status as 
the appellant did not perfected his appeal of that issue.  In 
February 2003, the RO granted entitlement to individual 
unemployability effective June 13, 2002.  A notice of 
disagreement with the February 2003 decision was received in 
September 2003.  A statement of the case on the issue was 
sent to the veteran in January 2004; however, a substantive 
appeal was not received on the issue.  

The Board also notes that in September 2002, the veteran's 
representative advised that the veteran also seeks service 
connection for carpal tunnel syndrome secondary to his 
service connected cervical spine condition.  It appears that 
this issue has not been adjudicated by the RO; therefore, it 
is being referred to the RO for appropriate disposition.

Further, the Board notes that the issue of entitlement to 
service connection for chronic sinusitis has not been 
recharacterized by the Board.  The veteran's March 1998 
Statement in Support of Claim requested that a claim for 
service connection for sinusitis be added.  The RO has 
adjudicated the issue as service connection for chronic 
sinusitis.  Although the veteran in his July 2000 letter 
stated that the root canal performed in the 1950s damaged his 
sinuses and caused current ENT problems, and his treating 
physician stated in his December 2000 letter that the veteran 
sustained an injury to his right infraorbital nerve as a 
result of dental work performed in the Air Force, the issue 
on appeal is entitlement to service connection for chronic 
sinusitis.   

The issues of entitlement to service connection for a chronic 
psychiatric disability as secondary to a skull fracture, 
entitlement to service connection for diabetes mellitus with 
vision disability to include exposure to herbicides, 
entitlement to an increased evaluation in excess of 10 
percent for residuals of a skull fracture, entitlement to an 
increased evaluation in excess of 20 percent for degenerative 
changes of the lumbar spine, and entitlement to an increased 
evaluation for traumatic degenerative changes of the cervical 
spine, currently with a combined 60 percent evaluation are 
addressed in the REMAND portion of the decision below and  
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic neurological disability, diagnosed 
as posttraumatic complex partial seizures, has been causally 
related to his service-connected healed, linear skull 
fracture.

2.  The veteran is not shown to have defective hearing 
related to injury, disease or event noted during his military 
service.

3.  Dental records do not show that the veteran has a dental 
disability enumerated under 38 C.F.R. § 4.150 (Schedule of 
ratings - dental and oral conditions).  

4. The veteran is in receipt of a total disability rating due 
to individual unemployability (TDIU).

5.  The veteran's varicose veins are not related to active 
service.

6.  The veteran does not have chronic sinusitis that is 
related to active service.

7. The evidence does not show that the veteran served in the 
Republic of Vietnam in any capacity during his military 
service, that the veteran was ever exposed to the herbicide 
Agent Orange, and that the veteran's kidney cancer was 
present in service or within the first year following 
separation from service, or is otherwise related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  Posttraumatic complex partial seizures are causally 
related to service-connected healed, linear skull fracture.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.310(a) (2004).

2.  Sensorineural hearing loss was not incurred in or 
aggravated during active service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

3.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1712(b) (West 2002); 38 C.F.R. §§ 3.303 3.381, 17.161 (2004).

4.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

5.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


6.  A kidney disability was not incurred in service and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2001, December 2001, and April 2002, the RO sent 
letters to the veteran advising him what evidence was 
required to substantiate his claims for service connection.  
The letters also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letters explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the notice letters did not specifically advise the 
veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to either tell VA 
about any additional evidence that he wanted VA to try to 
obtain for him or to send VA the evidence.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in rating decisions dated in 
April 1998, November 1999, and January 2000, the issues of 
entitlement to service connection for a chronic neurologic 
condition, hearing loss, a dental condition, kidney cancer, 
chronic sinusitis and varicose veins were denied.  Only after 
those rating actions were promulgated did the RO, in May 
2001, December 2001, and April 2002, provide notice to the 
claimant regarding what information and evidence were needed 
to substantiate his claims. 

Because the VCAA notices in this case  were not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notices do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notices requirement was 
harmless error.  While the notices provided to the veteran 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records and private treatment records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in March 1998, September 1999, November 1999, December 1999,  
May 2001, and December 2002.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for bilateral hearing loss, dental disability, 
varicose veins, or sinusitis.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
the current evidence of record preponderates against the 
claims.  The Board, therefore, finds that the record contains 
sufficient evidence for a decision to be made on the claim.  

In addition, while the veteran has identified dental 
treatment record dated in the 1950s, NPRC has notified the RO 
that no other dental or medical records exist than the ones 
already provided to the RO.  The veteran has not referenced 
any other unobtained evidence that might aid his claim or 
that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  In order to warrant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as psychosis, malignant tumors, or organic 
diseases of the nervous system including sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

I.	Entitlement to service connection for a chronic 
neurological disability as secondary to a skull 
fracture.

VA outpatient treatment records from July 1999 to September 
2000 reveal that the veteran was being treated at Dorn 
Veteran's Hospital for transient loss of consciousness with 
confusion, later diagnosed as post-traumatic seizure disorder 
by Dr. CNS.  Thus, medical evidence of a current disability 
is shown by the evidence of record.  

After careful review of the record, the Board finds that the 
evidence is at least in equipoise regarding whether the 
veteran's current posttraumatic seizure disorder is due to an 
in-service skull fracture as opposed to a post-service cause.

The November 1999 VA examiner noted that there were no 
records available to review, that the veteran reported that 
in 1965 he was involved in a motor vehicle collision in which 
he was unconscious for two or three days.  The examiner noted 
that about eight or nine months earlier, the veteran began 
having seizures, one bad seizure and seven or so others not 
so bad in which he momentarily forgot where he was.  An MRI 
of the veteran's brain was done in December 1999 and showed 
no abnormality.  After physical examination of the veteran, 
which showed no evidence of organic mental dysfunction, the 
VA examiner found no current neurologic evidence that his 
neurologic dysfunction was related to his motor vehicle 
collision in 1965.

In September 2000, Dr. CNS, the veteran's treating physician, 
stated that it was his opinion with reasonable medical 
certainty that the veteran developed post-traumatic complex 
partial seizures as a direct result of a motor vehicle 
accident while serving on active duty in Texas in 1962.  The 
note advised to refer to copies of his progress notes for 
further details.

The January 2001 VA examination report noted that the veteran 
was concerned that his seizure disorder was related to a head 
injury sustained in 1965 in a motor vehicle accident.  The 
January 2001 VA examiner noted that the veteran's seizure 
problem first occurred more than 30 years after the motor 
vehicle accident and head injury.  The examiner noted that 
the veteran apparently had a seizure disorder which was 
difficult to classify, that he had one generalized seizure 
and may have had brief partial seizures.  The examiner noted 
that there was no evidence of a seizure abnormality on 
electroencephalography.  The examiner noted that the MRI done 
in December 1999 did not demonstrate any areas of brain 
abnormality consistent with a contusion or any residual of a 
cerebral injury.  

The examiner opined, "... the statistical probability that his 
seizures are related to the motor vehicle accident 30+ years 
ago is very small and the statistical relationship with other 
causes such as cerebrovascular disease and diabetes is much 
higher.  In general, it is reasonable to presume that 
seizures accompanying a motor vehicle accident have the 
highest risk of occurrence when they develop within the first 
week following the motor vehicle accident when they are 
associated with known brain injury such as contusion or 
subdural hematomas or intercerebral hematomas and when there 
is a period of loss of consciousness greater than two hours.  
None of those risk factors occurred in [the veteran's] motor 
vehicle accident.  None the less, it is remotely possible 
that his seizure problem could be related to a prior motor 
vehicle accident previously."  The examiner noted that the 
neurologic examination demonstrated an alert person who had 
no sign of dementia and that cranial nerve examination 
demonstrated no consistent abnormality of sensory loss in the 
trigeminal nerve distribution. 

A June 2002 Progress Note by Dr. FHQ noted that the veteran 
reported that in 1965 while he was in the Air Force he was 
involved in a motor vehicle accident in which he sustained 
severe injury to his head, neck, and back.  The veteran 
reported that he was hospitalized for several days with a 
cerebral concussion, possible skull fracture and severe 
injury to the neck.  The veteran reported that, in addition 
to other disabilities, he developed a seizure disorder and 
was told by neurologist that his was posttraumatic seizure 
disorder due to the original injury in 1965.  After physical 
examination of the veteran, Dr. FHQ, stated, "I think this 
[veteran] has a severe consequences of the MVA in 1965 
resulting severe traumatic osteoarthritic changes of the 
cervical spine with radiculitis of lower cervical nerve 
roots.  Resulting in poor hand function and persistent 
numbness since the accident.  He has also developed 
posttraumatic seizure disorder as a consequence of the severe 
head injury he received in the accident. ... In my opinion, I 
think [the veteran's] disabilities are directly related to 
the 1965 trauma.

In deciding whether the veteran's current neurologic 
disability has been linked to his service-connected healed, 
linear skull fracture by competent medical evidence, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.

The conflicting opinions above are held by practitioners who 
have treated the veteran and those who have not, by those who 
have reviewed his records and by those who have not.  A more 
detailed discussion of the specific opinions, credentials of 
the diagnosticians, and circumstances of opinions in this 
case would not clarify the matter.  It would merely highlight 
that there is not a clear, rational basis for the Board to 
prefer one opinion to another.  

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran suffers from a neurologic disorder, diagnosed as 
posttraumatic complex partial seizures which is related to 
his service-connected healed, linear skull fracture, is in a 
state of equipoise.  Accordingly, reasonable doubt is 
resolved in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board notes that while it is obvious from the progress 
notes dated in July 1999 that the veteran reported to Dr. CNS 
a loss of consciousness in MVA for two to three days, the 
June 2002 progress note by Dr. FHQ did not report loss of 
consciousness for any length of time and still his impression 
was that the veteran had developed post traumatic seizure 
disorder as a consequence of the severe head injury he 
received in the accident.

II.	Entitlement to service connection for bilateral 
hearing loss.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
then operated to establish when a hearing loss could be 
service connected.  Hensley, 5 Vet. App. at 159.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or 
when word recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the veteran's service medical 
records are absent complaints, findings or diagnoses of 
hearing loss during service.  On the clinical examination for 
separation from service, the veteran's hearing was evaluated 
as normal.  In addition, the November 1980 Report of Medical 
History completed in conjunction with the veteran's 
retirement medical examination revealed that the veteran 
reported no hearing loss.  Thus, there is no medical evidence 
that shows that the veteran suffered from hearing loss during 
service.  The medical evidence of record also fails to show 
the onset of sensorineural hearing loss within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Further, the competent medical evidence of record shows that 
pure tone thresholds in November 2000, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25

20
LEFT
5
15
20

35

The examiner noted no significant change compared to the May 
1998 audiogram.  Pure tone thresholds revealed a mild mixed 
hearing loss at 4000-8000 Hz in the left ear with otherwise 
normal hearing in both ears.  Acoustic immittance testing 
yielded normal middle ear pressure and compliance in the 
right ear and reduced compliance with excess canal volume for 
the left ear, consistent with an open myringotomy tube.

In this case, there is no competent evidence showing that the 
veteran had hearing loss during service or that he suffers 
from hearing loss related to service.  See 38 C.F.R. § 3.303. 
In addition, there is no competent evidence showing that 
sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309. 

Although the veteran contends that his hearing loss is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, service connection for bilateral 
hearing loss is denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Entitlement to service connection for a dental 
disability to include root canal

a.	For Compensation Purposes

The veteran contends that he underwent a root canal early in 
his military career that resulted in a "loose" object in 
the sinus cavity.  In the March 1998 Statement of Support of 
Claim the veteran requested service connection for a dental 
condition and noted that he had a root canal done in 1954/55 
and has had to have three other operations due to metal left 
on the roof of his mouth.  The veteran stated that he still 
experiences problems with the condition.

In a September 1999 letter, the veteran stated that he had 
been told that his root canal was the first of its type 
performed in the USAF Dental Clinic.  The veteran stated that 
during the procedure he was in severe pain and that over 20 
x-rays were taken.  The veteran stated that the original 
procedure was to place a metal rod in his front tooth in 
order to save the tooth but in the process of making the 
incision, the metal rod was severed.  The veteran stated that 
the dentist was unable to extract a portion of the rod that 
was above the incision and lodged in his sinus cavity.

The veteran stated that 20 years later, in 1973, an Air Force 
dentist removed a small piece of metal from his sinus cavity 
and that it had been that piece of metal lodged in his sinus 
cavity that had caused pain for all those years and that it 
had caused extensive sinus damage.    

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system. Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17. 38 C.F.R. § 3.381.

Under both the 1998 version of the C.F.R. and the current 
version of the C.F.R., dental disabilities are compensable 
for rating purposes under 38 C.F.R. § 4.150 (Schedule or 
ratings - dental and oran conditions), Diagnostic Codes 9900-
9916.  The evidence of record indicates that the veteran's 
dental disabilities, both inservice and post-service, are 
limited to missing teeth and caries.  Missing teeth are 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913 (1998 
and 2003).

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150/  The 
Board accordingly finds that veteran is not entitled to 
service connection for a dental disability.  Outpatient 
dental treatment eligibility, however, under 38 C.F.R. § 
17.161 appears to be in order.

IV.	Entitlement to service connection for varicose veins.

As noted above, in order to prevail on the issue of service 
connection there must be: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  All three Hickson elements must be satisfied.

With respect to element (1), current disability, the record 
contains competent and credible medical evidence establishing 
that the veteran is currently diagnosed with varicose veins.  
In an August 1992 letter, Dr. MMC, stated, "I feel by 
history and exam [the veteran] most likely has chronic venous 
insufficiency of both lower extremities, however the right 
greater than the left.  With this he has associated varicose 
veins."  Therefore, the Board finds that the veteran has a 
current disability.

With respect to element (2), in-service incurrence, the 
service medical records are absent any complaints, treatment, 
or diagnosis of varicose veins.  In addition, the December 
1976 and November 1980 Reports of Medical Examination 
evaluated the veteran's vascular system as normal.  As such, 
the Board finds that the veteran did not suffer the requisite 
in-service disease.

With respect to element (3), the existence of a medical 
nexus, the service medical records, VA medical records, and 
private medical records all fail to establish a causal 
relationship or linkage between the veteran's varicose veins 
and his active military service.  

Although the veteran contends that his varicose veins are 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed varicose veins to any incident 
or incidents of service, service connection for varicose 
veins must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.	Entitlement to service connection for chronic 
sinusitis.

With respect to element (1), current disability, the record 
is absent any current complaints of or treatment for a 
chronic sinus disability.  Thus, the medical evidence fails 
to show that the veteran currently suffers from chronic 
sinusitis.  

With respect to element (2), in-service incurrence, the 
service medical records are absent any complaints, treatment, 
or diagnosis of sinusitis.  In June 1962 and February and 
March 1963 the veteran presented with left frontal headaches.  
In June 1962, the provider's impression was tension headache.  
In March 1963, the provider noted that there was no fever, no 
URI or sinusitis trouble.  The December 1976 and November 
1980 Reports of Medical History completed in conjunction with 
the veteran's medical examinations revealed that the veteran 
reported he had never had sinusitis.  The Reports of Medical 
Examination evaluated the veteran's sinuses as normal.  As 
such, the Board finds that the veteran did not suffer the 
requisite in-service disease.

Although the veteran contends that he suffers from chronic 
sinusitis related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a sinus disability exists and that a current 
sinus disability was caused by or aggravated by the veteran's 
military service, the criteria for establishing service 
connection for chronic sinusitis have not been established.  
38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VI.	Entitlement to service connection for a kidney 
disability, claimed as kidney cancer, due to exposure 
to herbicides.

To be entitled to presumptive service connection pursuant to 
38 C.F.R. § 3.309(a), the law requires that a malignant tumor 
must manifest itself to a certain degree within one year from 
the date of separation from active service. The first 
recorded medical diagnosis of the veteran's kidney cancer 
occurred approximately 16 years after the veteran's 
separation from active service. Therefore, the Board finds 
that the veteran is not entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.309(a), as the veteran's 
kidney cancer did not manifest itself within the requisite 
time period.

The Board also finds that the veteran is not entitled to 
presumptive service connection pursuant to 38 C.F.R. § 
3.309(e) for kidney cancer.  Upon review of the evidentiary 
record the Board does not find that the veteran had service 
in Vietnam. However, this issue aside, the medical evidence 
shows that the veteran does not have a condition enumerated 
as a presumptive disability.  The Board notes that the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002).  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that his kidney cancer is etiologically related to exposure 
to herbicide agents used in Vietnam.

However, VA must also ascertain whether there is any other 
basis to indicate that the disorder was incurred by any 
incident of military service. 

With respect to element (1), current disability, the record 
contains competent and credible medical evidence establishing 
that the veteran suffered from left renal cell cancer and is 
status post a left nephrectomy in 1998.  Therefore, the Board 
finds that the veteran has a current disability.

With respect to element (2), in-service incurrence, the Board 
notes that the veteran contends that while he was stationed 
in Thailand he handled two drums of Agent Orange and that he 
supervised the spraying of herbicides on vegetation.  
However, the veteran's service medical records do not 
indicate any in-service treatment or symptomatology of a 
kidney disorder or any treatment for symptomatology 
associated with herbicide exposure.  

The veteran's November 1980 Report of Medical History 
completed in conjunction with the veteran's retirement 
medical examination revealed that the veteran reported that 
he had at some point experienced frequent or painful 
urination but no kidney stones or blood in urine.  The 
Reports of Medical Examination in November 1958, January 
1962, July 1966, March 1969, and December 1976 indicated a 
negative microscopic urinalysis and the Reports of Medical 
Examination in November 1979, and November 1980 indicated an 
essentially negative microscopic urinalysis.  All above noted 
examination reports evaluated the veteran's G-U system as 
normal.  As such, the Board finds that the veteran did not 
suffer the requisite in-service disease.

In addition, the service medical records and VA medical 
records fail to establish a causal relationship or linkage 
between the veteran's kidney cancer and his active military 
service.

While Dr. FHQ, in his June 2002 Progress Notes, stated that 
there could be a possibility of the veteran's kidney problems 
arising from the exposure to the chemicals during his service 
years, the Board finds this evidence insufficient to 
establish a linkage between the veteran's kidney cancer and 
his military service.  An assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference, and the courts have provided guidance for 
weighing medical evidence. They have held, for example, that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   In this case, Dr. FHQ's opinion 
appears to be based on speculation and is not supported by 
any rationale. 

Although the veteran contends that his kidney disability is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed kidney disability to any 
incident or incidents of service, service connection for a 
kidney disability must be denied. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

  
ORDER

1.  Entitlement to service connection for posttraumatic 
complex partial seizures as secondary to service-connected 
healed, linear skull fracture is granted.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for a dental disability 
for compensation purposes is denied.

4.   Entitlement to service connection for varicose veins is 
denied.

5.  Entitlement to service connection for chronic sinusitis 
is denied.

6.  Entitlement to service connection for a kidney 
disability, claimed as kidney cancer, to include exposure to 
herbicides, is denied.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case for the issues below.

With respect to the issue of entitlement to service 
connection for a chronic psychiatric disability as secondary 
to a skull fracture, the Board notes that the veteran was 
diagnosed with cognitive disorder in March 2000.  In 
addition, the February 2001 VA examiner diagnosed the veteran 
with rule out a cognitive disorder.   It is the Board's 
opinion that a medical opinion in conjunction with the review 
of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran suffers from 
a cognitive disorder and whether this disorder resulted from 
the skull fracture sustained during his military service.  
38 C.F.R. § 3.159(c)(4).

With respect to the issue of entitlement to service 
connection for diabetes mellitus with vision disability due 
to exposure to herbicides, the United States Court of Appeals 
for Veterans Claims (Court) has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Although the 
veteran was afforded a VA examination in conjunction with his 
claim for diabetes mellitus in May 2001, this examination is 
not adequate for appellate purposes.  The veteran's claims 
file was not available for review.  As such, all available 
evidence was not considered.  

With respect to the issues of entitlement to increased 
evaluations for residuals of a skull fracture, degenerative 
changes of the lumbar spine, and traumatic degenerative 
changes of the cervical spine, there has been a significant 
change in the law during the pendency of this appeal.  
Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The VCAA and its implementing 
regulations are applicable to the veteran's claims for 
increased evaluations.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that while the veteran has been advised of 
the evidence necessary to substantiate his claims for service 
connection, he has yet to be apprised of the information and 
evidence required to substantiate his claims for increased 
evaluations.  

In addition, with respect to the issues of entitlement to 
increased evaluations for degenerative changes of the lumbar 
spine, and traumatic degenerative changes of the cervical 
spine, the Board notes that amendments have been made to the 
criteria used to rate disabilities of the spine.  The 
criteria used to rate intervertebral disc syndrome under 
Diagnostic Code 5293 were amended and took effect on 
September 23 2002.  67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, the criteria for evaluating disabilities 
of the spine were revised again and became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  A review of the file shows that the veteran has not 
received notification of all the changes in regulations.  

Further, although the veteran has been provided VA 
examinations to evaluate the severity of his service-
connected spine disabilities, further examination is 
indicated in order to address the provisions of the various 
rating criteria.  Moreover, current evaluations would be 
helpful in determining the present degree of impairment.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claim, consistent with 
all governing legal authority.

2.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the etiology of his present psychiatric 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
the veteran suffers from any psychiatric 
disability and, if so, whether it is at 
least as likely as not that the veteran's 
psychiatric disability is related either 
to the skull fracture sustained in an 
automobile accident while in the service 
or to the symptoms documented during the 
service.  

3.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the etiology of his present diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current diabetes mellitus is 
related to symptoms documented during 
service.  
  
4.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the severity of his current 
lumbar and cervical spine disabilities.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should reflect 
that such a review was made.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All signs and 
symptoms necessary for rating any spine 
disorder under the old and new rating 
criteria should be reported in detail.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


